Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, in yesterday's Minutes I am not registered as having been present. Please could that be corrected, because I was here all day.
You did indeed chair the sitting. I think we can all testify to that. Are there any other comments?
Madam President, I should like to congratulate the House on the completely unfathomable decision it took yesterday evening on the Scarbonchi report to increase the number of jobs by 12 million from 1995 to 1996. I am now curious to see whether the European Parliament decides to put the millennium back a year.
Madam President, a photograph was taken in this House yesterday. I do not wish to make an issue of this, but could we have an assurance that the photograph will not be used for any public purpose and, if it is, could the Bureau make certain not only that it does not happen again but also that the Member is punished because he has given an assurance to this House that the photograph was only for personal use.
Our colleague told us yesterday that it was a private photograph.
Madam President, in the light of that, could we also have an assurance that no private telephone calls made from mobile telephones in this Chamber will be used for any purpose like that either?
I have taken note of your suggestions. Mr Kerr wishes to speak on the Minutes.
Madam President, you will notice from yesterday's Minutes that I spoke six times on behalf of the Green Group on six different reports. I asked whether this was a record. Have the services had time to count yet?
It is very good of you to help us with something that is not always done automatically.
(The Minutes were approved)
VOTES
The rapporteur has informed me that the words 'such as the United Kingdom' have been mistakenly included in recital F and should be deleted.
Madam President, I am a member of the Committee on Women's Rights and coordinator of the Greens. It is my recollection that this alteration was not made at the meeting. I would request that it is not removed from the report and that we take the report with the words 'the United Kingdom' and 'the United States' in it. This is an attempt by my New Labour colleagues to save the British Government embarrassment. We should leave the report as it is and vote on it as it is. If not, I will request that full tapes of the committee proeedings are heard and I will prove that this amendment was not made at the committee. I suggest we leave the report as it is and vote on it as it is.
What is the rapporteur's opinion?
Madam President, I am extremely surprised at Mr Kerr's reaction because he should clearly recall the day when we agreed, and subsequently voted, in the committee to remove references to countries. The text of the original proposal, not only of these two paragraphs but also of other paragraphs, had been agreed, but the agreement to which I referred was reached in the committee and should have been included in the minutes. This is why I call on Mr Kerr to think back to the day of the vote. I remember it perfectly well, Madam President. So recital F and paragraph 12 should be corrected to show that we are criticising 'models' and not 'the model' and as a consequence the reference to the United States should be removed.
Thank you, Mrs García Arias. This deletion therefore has nothing to do with the United Kingdom, Mr Kerr, since no references to any countries are being made.
Madam President, I suggest the best way to deal with this is to treat it as an oral amendment from the rapporteur. If the House accepts the oral amendment it can be voted on in that way. If twelve Members object it is not accepted.
No, that suggestion is not appropriate. As the rapporteur has explained, the committee found a clear solution which is in accordance with what has been said here, and no further amendments can be accepted.
(Parliament adopted the resolution)
It seems that in order to respond better to the real needs of our societies, we need to clarify certain concepts, such as that of the single-parent family: are we talking about a widow or widower responsible for children, a divorced man or woman with children, a single mother with a child or children ...?
Whether it is the result of the hardships of life or of a woman's personal choice, being a single parent family is always difficult to cope with, both from a financial point of view and for the children's education, as the rapporteur points out several times. This is why I do not understand why our amendments have been rejected, when they are acting in the financial and moral interests of children in calling for a policy to prevent single parent families as much as possible, by educating people to be responsible.
Indeed, thirty years on from 1968, the disastrous consequences of 'sexual liberation' are becoming ever clearer.
Provan report (A4-0277/98)
I congratulate Mr Provan on an excellent report which reflects the commonly held view that fisheries monitoring must be improved if we are to conserve fishing stocks and provide a livelihood for future generations of fishermen.
In this report, Mr Provan has underlined an important point of strategy which too often seems to be lacking from Commission thinking, that point being the need to get the fishermen themselves on side. In doing so we will be making the fishermen equal partners in the monitoring process rather than what can sometimes seem to be the subject of a spying operation. Fisheries monitoring will only become fully successful once the fishermen themselves can feel fully confident in the process.
I have to say that it is difficult to deal in one's mind with this subject without also giving thought to the political direction of EU fisheries policy. Those of us who represent areas in which the fisheries industry has suffered from decision making at political level cannot help but wonder whether clever monitoring cannot make up for the damage caused by opening our fishing waters to all and sundry. Having said that I certainly welcome the proposals to tighten monitoring of third country vessels operating in EU waters.
This is a useful report which gives further substance to Parliament's continued insistence that the Commission does more to address weaknesses in the CFP. I hope that we are seeing the beginning of a Commission attitude of listening to Parliament in this subject.
This report contains many good ideas and suggestions. Yet I would like to see a more critical stance taken on the EU's fisheries policy as such. It is, after all, this policy that has led to the exhaustion of fish stocks in the waters off the coast of Africa, a state of affairs that cannot be remedied by improved monitoring, but only by a different set of policies.
EC-Madagascar fishing agreement
The next item is the report (A4-0282/98) by Mr Gallagher, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation on the conclusion of a Protociol setting out the fishing opportunities and financial contribution provided for in the agreement between the European Community and the Republic of Madagascar on fishing off Madagascar for the period from 21 May 1998 to 20 May 2001 (COM(98)0390 - C4-0456/98-98/0217(CNS)).
Madam President, at the outset I wish to say how extremely grateful I am to all those who have assisted me in the preparation of my report and, in particular, the secretariat of the committee, the members of the Committee on Fisheries who actively participated in the debates in committee, the personnel from the Commission and, of course, those who prepared the opinions on behalf of the Committee on Budgets and the Committee on Development and Cooperation.
This report is based on the Commission's proposal to renew the protocol attached to the fisheries agreement between the EU and the Republic of Madagascar for the three-year period from May 1998 to May 2001. The first protocol with Madagascar was concluded in 1986 and this protocol is the fifth. It deals exclusively with tuna and it will involve 45 freezer vessels and 30 longliners. The authorised catch will be 9 500 tonnes. The overall cost of the agreement to the Community will be ECU 2.28 over a three-year period. The financial compensation will be ECU 912 000, which is 40 % of the overall cost. The remainder will be used to finance measures to aid the Malagasy fishery sector by funding scientific research programmes and monitoring programmes such as inspection and surveillance operations. It is vitally important that funding is provided to assist in the development of small-scale coastal fisheries. This will also involve training grants to assist the fishermen in the coastal states of Madagascar.
It is important to note that, for the first time ever, the funding is linked to a legal obligation on the part of the Malagasy authorities. They must provide a detailed annual report to the Commission on the funds allocated to the scientific programmes, the monitoring programmes and technical assistance. The payment of the funds is tied to the implementation of these measures, which is a welcome development. Additional information may be requested by the Commission and payments may be blocked by the Union if it is not satisfied with the further information. This is very much in line with Parliament's thinking and will also ensure total transparency, which is absolutely essential. To ensure that the Malagasy authorities and the people of Madagascar benefit from this, Community vessels must obtain the services and supplies they need from the Malagasy authorities.
This protocol provides that the agreement may be extended to other fishery activities. These are not specified, but there is a very clear reference to shrimp, which have considerable economic value and are at the moment governed by private agreements.
This international fisheries agreement provides some of the Union's vessels with opportunities to explore for fish outside the Union zone, giving our vessels a right to fish stocks in third-country waters and alleviating the pressure on many of our stocks within the Union.
The opportunity to fish in third-country exclusion zones should not be confined to the vessels of only some Member States. It should be open to vessels from any Member State which are capable of steaming long distances and fishing the stocks concerned. Countries without traditional rights must have the same opportunities and should not be prevented from exploring the fishing grounds for tuna and migratory species that move in the waters off several coastal states between March and June each year. Only a cooperative regional management system will ensure proper conservation. I do not have to remind this House of the importance of conserving renewable resources. We are the custodians and we must ensure those resources are available to future generations. Indeed, those who understand this most are our fishermen who want to ensure that stocks are there for their generation and future generations.
In conclusion, I have tabled a number of amendments. This is in line with Parliament's thinking, calling for detailed, coherent information to be supplied to Parliament. I commend the report to the House and ask the House to give serious consideration to my amendments, which I believe, will make it a better report.
Madam President, ladies and gentlemen, on behalf of the Committee on Budgets I should like to congratulate Mr Gallagher on his report, and I should also - which is not often the case - like to congratulate the Commission. It is always good to see civil servants who are willing to learn, and with Madagascar the Commission has for the first time succeeded in concluding negotiations two months before the protocol expires instead of at the eleventh hour. Of course, it would have been nice if they had been concluded 4-6 months in advance to allow time for the entire legislative process to be completed, but two months is a step in the right direction, certainly as far as the code of conduct is concerned.
However, we would have preferred to avoid having to apply the protocol provisionally, since we would then have avoided a situation where we are once again simply rubber stamping what has already been decided, which, as we all know, considerably limits our rights as part of the budget authority.
One further point. We in the Committee on Budgets naturally have a different view on the matter of classification. We continue to regard the expenditure on international fishing agreements as non-compulsory, even if some of our colleagues in the Committee on Fisheries think otherwise. I just wanted to make this clear. It also applies to the agreement with Gabon, of course, but we are to debate this later. We will certainly not be able to clear up this dispute later in the legislative process, so it is really a question of waiting for the next Interinstitutional Agreement.
Madam President, the issues around this fishing agreement with Madagascar have been set out very clearly by Mr Gallagher in his excellent report and in his speech this morning.
The Socialist Group warmly welcomes the way renegotiations of fishing agreements with third countries increasingly ensure that the countries concerned, in particular their fishing communities and not just their governments, benefit from such agreements.
As Mr Gallagher has set out, the Madagascar Government has to report on just how it uses the money it receives under this agreement. These safeguards are very much due to pressure from Parliament.
This particular agreement requires Community fishing vessel owners taking tuna from Malagasy waters to make financial contributions towards Malagasy fishermen if they are not employing local workers.
Only specific vessels can buy licenses, and those licenses are not transferable. We cannot just over-exploit our own waters and then exploit other people's waters if world fishing stocks are to remain.
Mr Gallagher's amendments were supported by the committee and are fully supported by the PES as they ensure that Parliament is kept fully informed about the way this agreement is being implemented.
However, we oppose the ELDR amendment, as the likely result would be to make it impossible for Community boats to make a living except in exceptionally good years, and so, many would not take up this agreement. Madagascar itself would thus also be deprived of the advantages for its fishing community offered by this protocol.
Madam President, I would firstly like to congratulate rapporteurs Mr Gallagher and Mr Girão Pereira who presented their reports to the House this morning, for the excellent work they have done on the fisheries agreements with the Republic of Madagascar and the Gabonese Republic.
I should like to point out that both agreements provide for the continuation of the European Union's Common Fisheries Policy as regards international fishing agreements, and they help to consolidate these agreements as one of the fundamental pillars of the Common Fisheries Policy which, as was pointed out in the Crampton own-initiative report, continues to be a fundamental condition for attempting to reduce the European Union's trade deficit as well as both directly and indirectly safeguarding jobs in fishing and in the Community fisheries sector. This is something that chiefly affects peripheral regions that are both economically backward and heavily dependent on the fishing industry.
As regards Mr Girão Pereira's report, I wanted to mention that the fisheries agreement with the Republic of Gabon is a new agreement that exclusively applies to tuna fishing over a five-year period and which will mean the funding of 9 000 negotiated tonnes. But it should also be pointed out that, for the first time, the financial contributions that shipowners have to make are being increased - which is quite incomprehensible and worrying - from ECU 20 to ECU 25 per tonne and, as a consequence, Community contributions are being reduced from ECU 80 to ECU 75 per tonne.
I do not see how this can be justified and if it were, I think that such an increase should always be accompanied by a similar increase in both the fishing opportunities and the participation of the vessel owners in negotiations, in view of their larger contribution.
On the Gallagher report on the conclusion of a new Protocol on relations with the Republic of Madagascar, attention must be drawn to the fact that this is also a new agreement that exclusively applies to tuna fishing, in which the number of tuna seiners remains the same and the number of surface longliners has been increased along with the size of the annual catch from 9 000 tonnes to 9 500 tonnes. The total cost of the agreement has slightly increased, but it is worth noting that, unlike the observations we made in relation to the Gabon agreement, the Commission has kept the same level of contributions for vessel owners that have been applied in agreements of this type up to now. This means that vessel owners will contribute ECU 20 to the cost of each tonne and the Commission will contribute ECU 80 per tonne.
Lastly, I would like to say that the amendments to Mr Gallagher's report approved by the Committee on Fisheries were very positive, particularly because they call for the Commission to submit a general assessment report to Parliament in the final year of the Protocol, on the application of the agreement and on the progress of negotiations with a view to its possible renewal. On the basis of this report, Parliament can then adopt recommendations to be taken into account before the negotiations are concluded.
Despite improvements in interinstitutional communication since the previous Protocol, thanks to the implementation of the Interinstitutional Agreement on improving the provision of information to the budget authority on the 1996 fisheries agreements, much more needs to be done. Mr Gallagher's report sets out new ways of collaborating which would strengthen the European Parliament's contribution and potentially lead to substantial improvements in the procedure for applying and implementing international fisheries agreements.
, Madam President, I wish to begin by thanking the rapporteur for a fine report. It is very gratifying to witness the conclusion of such an agreement between the EU and a number of developing countries.
With this type of agreement, the key is to find a balance between various interests. From a business perspective, the terms have to make economic sense. Environmentally, it is all about sustainable management of a particular resource, ensuring that it will still be there for a long time to come. From the development point of view, we are seeking to help countries in theThird World. It is not particularly easy to reconcile all these elements. I would not claim that we have succeeded yet, but we are at any rate on the right track.
I note that the Committee on Development and Cooperation is dissatisfied with the level of attention being paid to the regional aspects of administration and research. The Commission should bear this in mind when embarking on future activities.
The Liberal Group has proposed that no subsidies be given to fishermen in the context of these agreements. I should like to comment briefly on that. Of course assistance is needed in a situation where agriculture and fisheries lack the wherewithal to keep pace with international competition. Subsidies must however be phased out in the long term. Madam President, with your indulgence, I will return to this subject when we come to the next report. An identical amendment has been tabled there.
Madam President, when the House discussed the last fisheries agreement with Madagascar more than two years ago, the European Parliament heavily criticised both the content and the procedure because we had not been given any chance to have our say. The rapporteur called for the agreement to be rejected, but the majority in the House did not agree with him. Mr Baldarelli, on behalf of the socialists, said that this was the last agreement that they would approve. They have supported every single agreement since then.
What is actually happening in practice? If we compare the two agreements we can see that there is still no appropriate regional management structure, that there are still no effective control measures and that Parliament is still only being consulted. We welcome the fact that the zone where fishing is permitted has finally been extended from two to twelve miles, and high time too, since this was included in many other agreements long ago.
As this is yet another agreement which mainly concerns tuna fishing, we need to focus attention on the fact that the use of a particular type of net - bag nets - presents a considerable problem with by-catch, though not in this case dolphins, which are not found in the area. A very recent study by French scientists has shown that many other species are caught, such as bream, mackerel and skipjack, to name but a few. There is also the problem of very young tuna being caught far too early. As a number of these species are also caught by non-industrial vessels, this means that our fishing concerns have a considerable impact on the livelihoods of local fishermen. It is also noticeable that whereas most of the other tuna agreements require two local fishermen to be employed on each vessel, this agreement provides for only two for the entire fleet. So in our view the whole question of controls needs to be tightened up. We therefore support the liberal amendment which is heading in the right direction in calling for the vessel owners to be more involved.
Madam President, the debate we are having today on two European Union fishing agreements, one with Madagascar, the other with Gabon, is concerned, exclusively in the case of Gabon, and mainly in the case of Madagascar, with tuna-fishing agreements. This discussion comes two days after the meeting of the intergroup on conservation and sustainable development which highlighted the beneficial effects of our fishing agreements both for the European-ACP tuna network and for the signatory developing countries, especially those which have ports used by licensed vessels. This is particularly the case with Diego-Suarez in Madagascar where, as in Abidjan, Dakar, Mahé, Ghana and Mauritius, the fishing agreements have made it possible to set up major industrial activities on the ground and to create a significant number of jobs. The tropical tuna network in the ACP countries of landing has therefore come to play a central role in local economic development.
The smooth functioning of this whole economy depends on the fishing agreements section of the Common Fisheries Policy and the tariff provisions of the Lomé Convention, which allow duty-free imports of tinned tuna produced in ACP countries into the Community. The development of this tuna network in the Indian and Atlantic oceans also depends on the moderate fishing of deep sea resources, which are particularly abundant and are closely scientifically monitored, notably by France's Orstom and Spain's IEO. This type of fishing is therefore not going to compete with the food-producing activities of local small-scale fisherman, who can continue to use their driftnets freely and legitimately.
The European-ACP tuna network is one of the great successes both of our fisheries policy and of our cooperation policy. Everyone in the industry and all the contracting national authorities are pleased with the way these agreements have worked and have asked that the current economic balance of the tuna network should not be upset or weakened in the new Lomé Convention. They quite rightly want to see special rules introduced during the transitional period for the new convention, to maintain the preferential Lomé market for processed tuna, especially with regard to the GSP, as this is what has allowed our network to develop in competition with the Asian giants of Thailand, the Philippines and Indonesia, which is Asia's main tuna producer.
Parliament will therefore have to keep a close eye on things here, and on the Commission's tendency to agree to exemptions willy-nilly without thinking about the consequences for the fishing sector: GSP is addictive, and annual quotas and trade agreements with various regions such as Mercosur are in danger of creating direct competition that our ACP partners in the Lomé Convention cannot withstand. We need to prevent such initiatives from destroying what we have achieved through the CFP and the Lomé agreements. It is essential that we carry out detailed studies of the impact on both the interests of the European economy and those of the Lomé signatory countries before each of these negotiations, especially for the fisheries sector.
Finally, like the rapporteurs I too am extremely interested in the provisions of the new agreements with Madagascar and Gabon on monitoring, training and scientific studies, which account for 60 % of the total financial compensation and are increasing. I also think it is a very positive step that a section for the development of small-scale fishing has appeared for the first time in a fishing agreement.
All in all, Madam President, these are two excellent reports which should be approved by the House.
Madam President, I should like to thank Mr Gallagher for his report. He certainly gives a lot of very detailed information which enables us to evaluate the situation. It is normally argued that these fisheries agreements are a favour to a particular region of the Community. I agree with Mr Gallagher that it is mainly the Spanish, French and Portuguese that exploit the possibilities, but I do not think people in the more northerly Member States are in a position to exploit them, even if they had full information and the opportunity to do so.
I note from the figures that the cost per tonne seems to have gone down. I wonder why we are paying less in this agreement than in the earlier one and why we have increased the number of ships by something like 30 longliners, in addition to the freezer ships that were part of the first agreement.
Nevertheless we welcome the improvements that have been made to this agreement in order to conserve fish in the area and move from a 2-mile limit, which we never should have allowed, to a 12-mile limit. This gives greater protection to local fishermen, who are quite capable of exploiting every resource within that limit. If we did not have this agreement this migratory species would not be conserved for the benefit of the local fishermen and would probably be exploited in any case. Madagascar makes a profit out of this that it would not otherwise receive, so its economy does benefit to some extent. It is a relatively small amount of money when you consider it as regional aid to fishing ports in any part of the Community. This agreement gives us approximately ECU 10 million worth of fish. When you deduct the cost of catching them, it is obviously not an immense amount of regional aid but all these little agreements have to be taken in the context of the whole.
I would prefer the number of vessels going into these waters to be more transparent. It is very hard to know what is happening when licences are granted to 70 or 80 vessels to catch such a small amount of fish.
Madam President, I should like to thank Mr Gallagher, the rapporteur, for this report on the Commission proposal for the renewal of the tuna agreement with Madagascar for a further three years.
Whilst the Republic of Madagascar should be entitled to use the proceeds of this agreement as it sees fit, I am pleased to see that the major part - 60 % - of the total remunerative package of ECU 2.28 million is to be used for scientific research, conservation and training and therefore will be of direct benefit to the coastal regions and the people who live there.
Direct financial aid and the transfer of technology and expertise to developing countries are the hallmarks of the European Union's development policy. I am glad to see that our fishing agreements with developing countries combine some financial aid with a commitment to improving structures and training facilities and providing better opportunities for local fishermen. However we can and should do more, as part of both the fisheries agreements and our overall development policy.
Very often third countries such as Madagascar are not able to monitor or police the fishing activities of the EU fishing fleets. Indeed many Member States' authorities are not able to control their activities either. However we must find a system that will allow the countries concerned and the Commission to monitor fishing agreements effectively and ensure that there is no over-exploitation of the limited resources. Over-fishing or over-exploitation of any limited resource will damage that resource to the detriment of all and therefore is absolutely unsustainable.
There is one area where we could help third countries more. We should give local fishing boats a larger exclusive zone in which to fish. The current practice of providing a 10-mile zone could and should be extended to 15 miles without serious disadvantage to the EU deep-sea fleets. This would give the local fishing interests a wider scope and a more solid basis on which to plan their investments.
Madam President, the Commission would like to thank the Mr Gallagher, for this excellent report on the new terms for fishing agreed by the Community fleet in the waters off Madagascar. I also thank the Members who have complimented to the staff on their hard work on these agreements and the success they are having.
The Commission considers that these measures will permit a more efficient exploitation of the agreement in line with the fundamental principles of resource conservation. The Commission also considers that the new protocol with Madagascar contains significant innovative features aimed at promoting sustainable fishing in coherence with the Union's development policy.
The new procotol to the agreement opens up fishing in Madagascar's exclusive zone to Portuguese and Italian tuna boats for the very first time. It assigns 60 % of the financial compensation, i.e. about ECU 1.368m over the three years, to targeted actions, namely scientific research, fisheries monitoring, training and the development of traditional fisheries. It also allows the Malagasy authorities to monitor the movements of Community vessels in the zone, thanks to new provisions in the protocol annex on control procedures, including notification of entry to and exit from the exclusive zone.
The Commission accepts the substance of the amendments proposed by the Committee on Fisheries, but not the form in which they are put. It would point out that Parliament is already regularly informed about take-up levels for fishery agreements through statements and reports to the committee. So the Commission cannot accept Mr Teverson's amendment. Fishery agreements are concluded at Community level and it is up to the Community to pay the financial compensation, and to vessels fishing in the waters concerned to pay the fees.
We thank the House for its consideration.
Thank you, Commissioner Flynn.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
I cannot vote in favour of this report. It effectively endorses the EU's fisheries policy, which has led to the exhaustion of fish stocks in the waters off the coast of Africa. Madagascar is the country affected here. What is more, the EU's policies are impoverishing local fishing communities. A thoroughgoing review of the whole system is needed.
EC-Gabon fishing agreement
The next item is the report (A4-0283/98) by Mr Girão Pereira, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation on the conclusion of the agreement between the European Community and the Gabonese Republic on fishing off the coast of Gabon (COM(98)0376 - C4-0458/98-98/0212(CNS)).
Mr President, I am deputising for Mr Girão Pereira, who was to present his report yesterday. Since it was postponed until today and it is impossible for him to be with us, I will replace him as best I can.
Before us we have the first agreement with Gabon to reach the implementation stage. An earlier and broader agreement was concluded in 1988 relating to tuna and demersal species but was never ratified on account of political developments in Gabon at that time.
In 1995, Gabon approached the European Union, as did Madagascar, about concluding an agreement on tuna. Other agreements are in force in that region, specifically with São Tomé and Principe, Cote d'Ivoire and Equitorial Guinea, where Community vessel owners, particularly French, Spanish and Portuguese, now operate.
Given that tuna are a migratory species, it is of particular interest that this agreement should be concluded so that vessel owners can operate throughout the entire region, thereby maximizing their effectiveness.
It should be emphasised that, unlike some agreements, in this instance there is no particular clash with the local fishermen, since the activities of these vessels are conducted on the open sea, 12 miles off-shore, while the small-scale fishing fleet of Gabon comprises vessels with which we are all familiar, particularly the Portuguese.
This agreement has a relatively long time frame of five years, with financial compensation of ECU 810 000 for the first three years for a total catch volume of 9 000 tonnes per annum. The Community will also pay ECU 1 215 000 in respect of measures relating to resource conservation in the area, and to scientific and technical aid for the fishing sector in Gabon, particularly scientific and technical programmes intended to promote better understanding of resources, programmes for the protection and monitoring of the fishing zones and, finally, study grants and practical training courses.
Allow me here to add, as a comment of my own, that frequently these programmes do not work because the European Union does not always have the courage to draw up reports which carefully and accurately reflect what is happening on the ground or, in this case, in the sea. Much of the problem of money ill-spent may be attributed to the Community's lack of care and courage in this regard.
The government of the Gabonese Republic undertakes to submit an annual report to the Commission on the application of these measures and the results achieved, with failure to comply resulting in discontinuation of payments. Substantial funding (some 60 % of the financial compensation) is allocated to the management and conservation of resources and to scientific and technical training in the Gabonese fishing sector.
Another significant aspect of the agreement is the increase in the financial contributions of vessel owners, from ECU 20 to ECU 25, representing a rise of over 25 % per tonne, with a simultaneous reduction from ECU 80 to ECU 75 per tonne in payments from the Community budget.
Finally, I would also like to say that the new agreement is in line with the Council's conclusions of 30 October 1997, for which reason we support it.
Mr President, I would firstly like to congratulate the rapporteur Mr Girão Pereira for his magnificent report and also, on this occasion, the Commission, for having negotiated a thoroughly satisfactory new fisheries agreement. I would like to draw your attention to a matter which I believe is of great interest, and one that we are following with the utmost concern - it is indeed a shame that our colleagues from the Committee on Budgets have already left the room, Mr President - since the agreement with Gabon marks a turning point in our policy on agreements. This Protocol is the first in which the Commission carries out its intention of sharing out the costs of these agreements, with the result that vessel owners will pay more and the Community budget less.
The background to this initiative is highly debatable given that we believed the Common Fisheries Policy was inextricably linked to international relations.
Although this is an exceptional step to take, I perfectly understand why part of the cost should fall to the direct beneficiary of a common policy. However, I fail to understand why a high proportion of the financial cost of the agreements remains the responsibility of the vessel owners when they receive no compensation, since - as we are well aware - the Commission continues to have sole responsibility for the negotiations. If this is the path we choose to follow, and if they do indeed rebalance payments - to use Commission terminology - all other initiatives should receive the same treatment, giving Community vessel owners responsibilities in negotiating agreements, especially bearing in mind that the Commission does not always negotiate with the sector's interests at heart. This is a sector, let us remember, which in the agreements to which we are referring here - access to resources in return for financial compensation - is already paying approximately one third of the total cost of the agreements.
Neither should we forget the discrimination that exists between vessel owners in the different Member States, and on this point I should like to contradict what some of my colleagues said earlier. This is not discrimination in the sense that we have spoken about, but quite the opposite, since whereas vessel owners in certain fleets - as in this case - are paying increasingly more, in other kinds of agreement they benefit from fishing possibilities at no cost to themselves whatsoever - and here I am referring to agreements with Nordic countries in which southern fleets are not involved. These are agreements which are the exclusive preserve of certain fleets, preventing the rest of the Community's fleets from having any access whatsoever, for example in the case of Greenland. Yet the new Protocol with Mauritius - and the Commission will correct me if I am wrong - provides for pelagic fishing possibilities for countries such as Germany or the Netherlands.
This is why, at its meeting in October 1997, the Council asked the Commission to carry out a study - a cost-benefit analysis - on fisheries agreements. And while it waits - in accordance with Council guidelines - for the Council to deliberate on the basis of this study, it has asked the Commission to study how and with what means vessel owners benefitting from fisheries agreements with third countries could share the financial costs of these agreements with the Community in a fair and nondiscriminatory manner, taking account of the interests of the Community and its vessel owners as well as of the third countries affected.
I therefore think, Mr President, that the Commission has gone too far too quickly in this matter and so we ask it to make the same careful considerations to which the Council also refers.
Mr President, when I spoke previously, I discussed the need to balance economic, environmental and development interests. This time I wish to focus on the issue of subsidies - and, of course, to congratulate the rapporteur for producing a good report.
It behoves us to remember the role played by fishing and agriculture in times gone by. These traditional activities financed the beginnings of industrialisation. The yield from their labour fed and educated the people who went on to work in manufacturing and the service trades. Subsidies actually went from agriculture and fisheries to the other sectors. We are now still living through the intervening period of interregnum which followed. Increased efficiency has led to increased production. Fear of food shortages drives us to maintain production at levels slightly above the optimum. As a result, the world market goes into surplus and prices fall. If we are to avoid massive structural transformation of a senseless and unnatural kind, the less affected sectors of society must contribute towards keeping the best parts of these traditional activities alive. And I refer here to both agriculture and fisheries, since the two are comparable, as are our policies for them.
In the long term, we should of course be aiming to eliminate the differences between world and national markets. We need to create a new equilibrium, with involvement of more than just a few countries. Once this has happened, subsidies can go. Mr Teverson somewhat jumps the gun. In his amendment, he says that the fisheries sector should bear the costs itself. I confess to being too close to the realities of the situation to be able to support this ELDR proposal - although I understand the thinking behind it. I will therefore abstain when it comes to the vote.
Thank you very much Mr Olsson.
Ladies and gentlemen, in its other capacity as paediatrician the Presidency of the House would like to welcome to Parliament a young child, a young European of just a few months old, and we hope that our speeches do not make him cry, but instead dream sweet European dreams.
Mr President, a study carried out in April this year by the World Bank describes the effects of subsidising the fisheries sector very clearly. According to the World Bank subsidies mean considerable reductions in fishing opportunities for local fishermen, and in most cases the compensation paid does not reflect the full economic value of the fish.
Second, the study draws attention to the fact that local food requirements may be affected, and that long distance fleets now tend to fish the most profitable species.
Third, trade is also affected, since trading opportunities that should be open to the developing countries with all their raw materials are almost certainly reduced. It therefore remains a dubious practice and one that we should deal with very cautiously.
As Mrs Fraga Estévez said, the Council issued a number of guidelines in October, but if we look at them more closely they appear extremely vague. There are no clear criteria which agreements have to meet. Something is said about the need for a fairer distribution of costs between the vessel owners and the Community, but as we can see from the Gabon Agreement, the owners' contribution is to increase from ECU 20 to ECU 25 per tonne, while the Community is to continue to pay ECU 75. So in our view we still need more specific details, a more cautious approach and better monitoring in line with sustainability.
Mr President, I want to thank Mr Girão Pereira for his report and to say that I support this deal made on behalf of European fishermen. Firstly, we are dealing with a country that is not exactly the same as the other countries in sub-tropical Africa. It has oil and forest resources and a GDP per capita double that of the average African country. So its representatives are in a better position to stand up for themselves and make their own deal.
Nevertheless, I am still concerned about the limited means at the disposal of the European Union to police such deals. There 9 000 tonnes are a relatively small amount of fish. Nevertheless, we are talking about licences for 70 boats - 120 tonnes per vessel, if all of them go in. We do not know whether they catch 120 tonnes or double that figure.
Nevertheless, I agree with Mrs Fraga on the whole matter of whether or not it is right to charge the fishermen for the privilege of fishing. The European Union has a resource which we hand out without cost or charge to our fishermen, and we extend that resource through these agreements. As long as the agreements are designed in such a way as to do minimum damage to stocks which would not be utilised by the local fishermen in any case, it is reasonable for the Union to pass on the benefit of that, just as we pass the benefits of our own stocks in our own waters to the fishermen that get the licences to exploit them.
So I accept the principle as reasonable, but when fishermen from a particular region go to exploit these resources, in some instances we should consider whether we should rebalance the resources within our own waters.
Mr President, the Commission would like to thank the Honourable Member, Mr Pereira, for his excellent report and I would like to thank Mr Rosado Fenandes personally for standing in for him today at short notice to deal with this new fishery agreement we have concluded with Gabon.
The agreement facilitates access by the Community fleet to the highly migratory stocks that pass through Gabonese waters. It complements the tuna agreements already concluded by the Community in the Gulf of Guinea with the neighbouring countries of São Tomé and Príncipe and Equatorial Guinea.
The agreement has a number of particular features, some of which are quite innovative. The higher fees payable by vessel operators mark an incipient move to a more equitable distribution of costs between the Community and the vessel operators.
The promotion of sustainable fishing in Gabonese waters is in line with the European Union's development policy in that it assigns 60 % of the overall financial compensation to targeted action in support of the Gabonese fishing industry. This includes research and surveillance of the fishing zones, institutional support and training and participation in the work of international fishery organisations. There will be close cooperation between the two parties on the detail of this target action. The Union will be able to review the payments in the light of the actual utilisation. Also there is a prohibition on access to the 12 nautical mile coastal zone and that will serve to protect the environment and Gabonese small-scale fishing.
The Commission accepts the substance of the three amendments proposed by the Committee on Fisheries but not in the form in which they were put. I would like to point out that Parliament is already regularly informed about the take-up levels for fishery agreements through statements and reports to the committee. The Commission cannot accept Mr Teverson's amendment. Fishery agreements are concluded at Community level. It is up to the Community to pay the financial compensation and to vessels fishing in the waters in question - to pay the fees.I would like to thank Mme Fraga Estévez for her very considered contribution. Under the agreement each tonne of fish costs the owners ECU 25. The agreement cost is just slightly over 2 m to the European Union and that comes to about ECU 75 per tonne, taking 9 000 tonnes per annum as the total catch. The Community is paying two-thirds of the cost, around ECU 50, as against the owners' ECU 25, which is regarded as reasonable in the circumstances.
Thank you, Mr Flynn.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
I cannot vote in favour of this report. It effectively endorses the EU's fisheries policy, which has led to the exhaustion fish stocks in the waters off the coast of Africa. Gabon is the country affected here. What is more, the EU's policies are impoverishing local fishing communities. A thoroughgoing review of the whole system is needed.
EC-Azerbaijan trade agreement
The next item is the report (A4-0287/98) by Mr Schwaiger, on behalf of the Committee on External Economic Relations, on the proposal for a Council Decision on the conclusion by the European Comunity of the interim agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Azerbaijan, of the other part, on trade and trade-related matters (COM(96)613-5467/97 - C4-0315/98-96/0299(ACC)).
Mr President, ladies and gentlemen, in spring 1997 the European Parliament gave its assent to the partnership and cooperation agreement with the Republic of Azerbaijan by a large majority. The procedure for ratifying this agreement, which governs all the European Union's relations with Azerbaijan, is likely to take some time. As is usual with such agreements, therefore, an interim agreement will be used to bring into force those sections of the agreement which do not require ratification, such as the democracy clause, the provisions relating to trade in goods and competition and various institutional provisions.
On behalf of the Committee on External Economic Relations I am today proposing that the European Parliament give its assent to this interim agreement. In the 1997 own-initiative report on economic cooperation with Azerbaijan the House approved the following guidelines which I proposed: first, the need for closer economic and political cooperation between the European Union and Azerbaijan; second, the strategic importance of Azerbaijan as an oil-rich country and as a link in the European Union's economic relations with the central Asian republics; third, the need for the European Union to support closer regional cooperation between the transcaucasian republics, in other words between Azerbaijan, Georgia and Armenia; and finally, support for the process to find a peaceful solution to the Nagorno-Karabakh conflict.
The Azerbaijan economy is now looking very encouraging. Inflation is under control, with prices increasing by only 3 % a year. Trade figures and the budget are almost in balance, and for a number of years the gross domestic product has been increasing by some 5 % a year. The only economic weak link is agriculture, where attempts at modernisation have yet to bear fruit.
In the field of political cooperation technical aid from the European Union for the development of a modern administration and an independent judiciary should be stepped up. Azerbaijan's framework legislation on the freedom of the press and freedom of expression needs to be fleshed out and greater media plurality ensured in practice. European aid through ECHO and from the Member States, which accounts for more than 75 % of the world's total aid to Azerbaijan, must continue. More than 20 % of the territory of Azerbaijan is still occupied by foreign troops, and over a million refugees are being cared for under the most difficult conditions. Azerbaijan is potentially a wealthy country, but until its oil resources can be fully exploited in a few years' time it certainly cannot afford to support a million refugees.
The interim agreement therefore marks an important stage in the development of our cooperation with the transcaucasian republics, and we also see it as an incentive for a speedy resolution of the Nagorno-Karabakh conflict. It will certainly stimulate improvements to the transcaucasian transport and energy networks, in which Azerbaijan is heavily involved. The opening of the pipeline across Georgia which is scheduled for October 1998 will give Azerbaijan greater economic independence and also greater independence from its neighbours to the north and south.
The road and rail project to open up the whole of the central Asian region via the transcaucasian republics, project Racika, which is co-funded by the European Union, will further boost Azerbaijan's economy. Closer cooperation between Moldavia, Ukraine, Georgia, Azerbaijan and the central Asian republics on establishing further economic links with Europe will also play a part here.
The interim agreement and the special financial aid for Azerbaijan are also vital if we are to ensure that Azerbaijan receives a similar level of support to that provided by the European Union for Armenia and Georgia. We hope that the further steady development of democracy will form a basis for close, trusting and lasting cooperation between Azerbaijan and the European Union in the interests of both. We are hoping to see the development of close regional ties in Transcaucasia and we are helping the region to help itself now that it has begun the process of building closer political, economic, cultural and social links with Europe.
Thank you, Mr President. Mr Schwaiger, I should like to congratulate you on the excellent sauce and accompaniments you have served up, and the care you have taken with your preparations. Unfortunately, carrying on this morning's theme, the fish itself is not very fresh and leaves a rather bitter taste in the mouth.
The interim agreement is designed to implement the trade elements of the partnership and cooperation agreement first. Given the history of the last 500 years it is simply hypocritical to claim that free trade somehow automatically generates democracy and human rights, or else it shows a cynical disregard for the problems of the people involved - not on your part, I hasten to add, but by those who have negotiated the agreement and who use the safety clause so one-sidedly.
There are sure to be misgivings about this in the Member States too, which this interim agreement is designed to circumvent. The human rights situation is disastrous. Despite the OECD's insistence that a peace agreement had to be reached the war with Armenia is still continuing. I do not wish to go into detail here and would simply mention a few salient facts. On 12 September the police assaulted 34 journalists on the fringes of a demonstration organised by the opposition and confiscated their equipment. On 1 September the journalist Tai Hamid was dragged from his car and assaulted. In such a situation we should use the existing CIS agreements to provide aid and to develop relations, instead of allowing trade to monopolise our attention. We therefore intend to abstain in the vote on your report.
Mr President, if we look at the map we can see just how important Azerbaijan is to us. You would sometimes think that our political leaders had no maps in their offices, only paintings, yet they should really be looking at the geographical details over and over again.
A glance at the map should give us serious cause for concern: the risk of war is mounting around the world. Think of what is still going on in Africa, and the tension between Iran and Afghanistan that could so easily spill over the borders. In Azerbaijan there is still the problem with Armenia over Nagorno-Karabakh and the Armenian-occupied areas of the country, a problem which needs to be resolved before it is too late.
All too often problems have been put off and put off until they become completely intractable, as could well soon be the case in Bosnia. You only have to watch what is happening in Kosovo. Azerbaijan is also important to us for other reasons. It is a country with enormous economic potential, and even if its problems have meant that its economy has not developed as it should - the farming sector in particular leaves a lot to be desired - it still remains of considerable importance to us in the long term.
There is another reason why Azerbaijan is of interest to us: its close relations with Turkey. When I visited Atatürk's mausoleum there was a book in which visiting heads of state could write their thoughts, and Azerbaijan's president had written 'Atatürk, your Turks are back'. This was when the Soviet system collapsed, and it shows how important Turkey is in the region and how vital it is to cooperate with Turkey, yet we keep doing all sorts of things that prevent us from cooperating, which is politically very short-sighted.
The tension between Iran and Afghanistan shows the sort of long-term risks that we need to prevent from arising in the first place, because once things have started it is too late to turn the clock back. This is why I believe we need to recognise the importance of Azerbaijan. The negotiations that we have allowed to drag on and all these little details that may help to solve small issues fail to get to grips with the main problem. Our overall relations with this whole area are symptomatic of enormous weakness, are causing major irritation and are simply further proof of the need to make rapid progress in this field. Although it is only one small step, I should nevertheless like to offer my warmest thanks to Mr Schwaiger for his report, and I can only hope that his dynamism will help to ensure that considerable further progress is made in relations with Azerbaijan.
I too should like to join with the Members in thanking Mr Schwaiger for his report on the interim agreement with Azerbaijan. We especially welcome the positive view of the need to deepen our relations with that country.
The interim agreement is the first overall agreement between the European Union and Azerbaijan. It will provide us with an important platform to regulate and consult with Azerbaijan on all trade and trade-related matters. Azerbaijan is an important strategic partner for us due to its geographical location and its significant petroleum resources. Mr von Habsburg's point is well-taken here.
Azerbaijan is expected in the coming years to realise its potential as a major energy producer and as a transit point for trade passing between Europe and Central Asia. Our bilateral trade last year rose by 59 %, albeit from a low base, with a significant surplus in the EC's favour.
The interim agreement will help to set the right conditions for EC companies to compete in Azerbaijan. European companies need to work hard in order to maintain their economic presence there given the keen competition from the United States, Turkey, and Far Eastern and other Asian countries. This competition will increase even further once oil exports increase to their full potential.
The EC is also a major donor to Azerbaijan. At the end of last year we had allocated more than ECU 220 million to Azerbaijan, not including important TACIS regional cooperation projects, for which Azerbaijan is a key player.
The Commission is proposing to provide Azerbaijan with financial assistance to help with social reconstruction. As you are aware, the proposal is currently under discussion in the European Parliament. This report is of great importance to Azerbaijan. Currently the country is facing a very difficult economic situation, with 70 % of the population on or below the poverty line. As a result of low oil prices, revenue from the oil sector has been reduced. The country is unlikely to become a major oil exporter for at least another five years.
The Nagorno-Karabakh conflict has been referred to and it has made the economic situation in Azerbaijan even more difficult. About 20 % of the country is occupied by Nagorno-Karabakh Armenian forces. Furthermore, the country has to support nearly one million refugees and internally displaced persons. However, the governments of both Armenia and Azerbaijan have recently made some conciliatory statements, in particular in the margins of the Baku Transport Conference, to which Armenia was specifically invited at the Commission's request.
The European Union supports the resumption of negotiations in the OSCE Minsk Group. An essential part of the Union's policy towards Azerbaijan is the promotion of human rights, which was referred to by Mr Wolf. We are also concerned about democratisation and securing peace and political stability in this region.
The Azeri authorities are well aware that we consider democratisation to be an essential element of our partnership. Commissioner van den Broek made this very clear to President Aliyev when they met in Baku last June. Though the interim agreement is, formally speaking, a trade agreement, it has become standard practice to discuss human rights issues at joint committee meetings. Furthermore, the agreement contains a clause which allows for its suspension in case of significant deterioration of democracy and of human rights.
The partnership and cooperation agreement - the PCA - formally provides for dialogue on these issues and includes certain commitments to democracy. The Commission is monitoring progress on these issues and has offered to assist Azerbaijan's transition towards democracy through the democracy programme and the TACIS action programmes. We are liaising with the OSCE and the Council of Europe on these issues. I thank the House for its indulgence.
Thank you, Mr Flynn.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
Mr President, on a point of order. I thank Parliament's staff for their contribution towards Members' fitness. On the basis of the length of time between ringing the bell and voting I think we all need the gym.
Thank you, Mr Ford. I will pass that comment on.
Mr President, after the votes we are always shown how Members have voted. It is extremely important for us to be able to tell journalists and members of the public what the majority was. However, the results of the votes are usually shown so quickly that there is no time to write them down. I would therefore ask you to show the results for longer so that people have time to write them down.
Thank you Mr Rübig. We will bear your comments in mind and endeavour to proceed at a pace you feel is appropriate.
Mr President, I have another technical question. My office is in IPE I and it was fortunate that I was keeping an eye on the monitor because the bell is not working there at the moment. It would be a good idea if all the parts of the building where Members have their offices could be checked in the two weeks before the next sitting.
Thank you, Mr Van Dam. I have noted that and will ensure that this occurs.
Adjournment of the session
I declare the session of the European Parliament adjourned.
(The sitting was closed at 10.44 a.m.)